COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-15-00465-CV
Style:                    Darrell Julian and Ted Hennis v. Cadence McShane Construction
                          Company, LLC and Pinpoint Commercial LP, General Partner of PPC
                          GP, LLC
Date motion filed*:       May 26, 2015
Type of motion:           Motion to Extend the Time to File the Notice of Appeal
Party filing motion:      Appellants
Document to be filed:     N/A

Is appeal accelerated?       Yes

If motion to extend time:
       Original due date:                 May 11, 2015 (Notice of appeal deadline)
       Number of extensions granted:          0         Current Due Date: N/A
       Date Requested:                    May 26, 2015

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellants’ motion to extend the time to file their notice of appeal, because they
          miscalendared the deadline to appeal the interlocutory order denying their special
          appearance, is granted because it was filed within the 15-day grace period of the
          notice of appeal deadline and is a reasonable explanation. See TEX. CIV. PRAC. & REM.
          CODE § 51.014(a)(7) (West Supp. 2014); TEX. R. APP. P. 26.1(b), 26.3; Hone v.
          Hanafin, 104 S.W.3d 884, 886 (Tex. 2003).

Judge’s signature: /s/ Laura C. Higley
                   

Date: June 9, 2015


November 7, 2008 Revision